                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                   CIVIL ACTION NO. 1:14-CR-00108-GCM-WCM
 UNITED STATES OF AMERICA,

                Plaintiff,

    v.                                                             ORDER

 ANTHONY LAMONT HILL,

                Defendant.


         THIS MATTER COMES before this Court on the Court’s own motion. Defendant

Anthony Lamont Hill filed a Motion for Compassionate Release/Reduction of Sentence (Doc. No.

33) and Second Motion for Compassionate Release/Reduction of Sentence (Doc. No. 34). The

Court instructs the Government to respond to those Motions within thirty (30) days of entry of this

Order.

         SO ORDERED.



                                        Signed: October 14, 2020




      Case 1:14-cr-00108-GCM-WCM Document 39 Filed 10/14/20 Page 1 of 1
